Citation Nr: 1024451	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for perennial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's wife


ATTORNEY FOR THE BOARD

J. Schulman




INTRODUCTION

The Veteran had active service from January 1951 until 
January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Perennial asthma has been productive of an FEV-1 of 65 
percent predicted, FEV-1/FVC of 87 percent predicted, and 
requires daily use of inhalational anti-inflammatory 
medication.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for perennial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

In this case, the VCAA duty to notify was satisfied prior to 
the initial RO decision by way of letter sent to the Veteran 
in November 2007.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been 
obtained, as have records of VA treatment.  Furthermore, the 
Veteran was most recently afforded a VA examination in 
December 2009 in which the examiner took down the Veteran's 
history, and reviewed the results of diagnostic testing 
before reaching a conclusion.  The examination is consistent 
with the record and is found to be adequate.

The Board recognizes that the examiner stated that the claims 
file was not available for review in December 2009.  However, 
the Veteran's entire claims file has been reviewed by the 
Board, and we do not find that his claim for an increased 
rating has been prejudiced by the examiner's inability to 
conduct a similar review during his VA examination as the 
examination focused on the current level of disability.

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993).  In addition to the evidence discussed above, the 
Veteran's statements in support of the claim are also of 
record, including testimony provided at an April 2010 hearing 
before the undersigned.  The Board has carefully considered 
such statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a 
disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

The Veteran's perennial asthma is rated under 38 C.F.R. § 
4.97, Diagnostic Code (DC or Code) 6602.  This code 
considers, in part, the Veteran's forced expiratory volume in 
one second (FEV-1) and his forced vital capacity (FVC).  
Under the Code, the current 30 percent evaluation is 
warranted by a showing of FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  38 C.F.R. § 4.97, DC 6602 
(2009).

A rating of 60 percent may be assigned with FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.
 
Finally, FEV-1 less than 40 percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications indicates a 100 percent 
rating.  Id.

A note to the rating indicates that the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be of record.  Id.

On VA examination in December 2007, the Veteran reported that 
for the preceding few months, he had been experiencing 
exacerbations of breathing problems.  He complained of 
wheezing and shortness of breath, most often at night when he 
was in bed.  The Veteran often had to sit up on the side of 
the bed for up to an hour and a half to wait for his 
breathing to improve.  His exercise tolerance was one block 
or one flight of stairs, after which he had to catch his 
breath.  The Veteran stated that asthma was exacerbated by 
cold damp weather or hot weather.  He had daytime symptoms 
approximately once a week, and nighttime symptoms 
approximately two to three times a week.  He denied any 
exacerbation serious enough to confine him to bed or to seek 
emergency room treatment.  The Veteran had been prescribed 
medication in 2002 when he was on an albuterol inhaler, but 
was subsequently told that he did not need it anymore.  On 
diagnostic testing, the Veteran's FEV-1 was 65 percent of 
predicted and FEV-1/FVC was 88 percent of predicted levels.

In the notice of disagreement in October 2008, the Veteran 
indicated that his asthma had become worse and that he had 
several "attacks" in the preceding "few months."  VA 
records confirm that in October 2008 the Veteran did report 
for hospitalization complaining of an "asthma attack."  He 
had wheezing, but respiration was even and unlabored.  He was 
treated with an albuterol/atrovent nebulizer and after the 
second such treatment he reported "feeling better."

In March 2009, the Veteran stated that his problem had become 
worse, additionally impacting his sleep and his breathing.

On VA examination in December 2009, the Veteran complained of 
short breath after walking three to four blocks or one flight 
of stairs.  The examiner indicated that other than the 
albuterol inhaler, the Veteran did not use any other 
medications.  The Veteran denied episodes of incapacitation 
due to asthma.  Pulmonary function tests show FEV-1 was 71 
percent predicted and FEV-1/FVC was 87 percent predicted.

At his hearing before the undersigned in April 2010, the 
Veteran indicated that asthma affected his daily life and 
quality of life, including being unable to sleep through the 
night.  He endorsed shortness of breath and wheezing.

After a careful review of the record, the Board finds the 
Veteran's perennial asthma to be 30 percent disabling.  The 
current 30 percent evaluation contemplates FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
DC 6602 (2009).  In order to warrant a higher evaluation, 
there must be evidence of FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.

Here, the evidence shows that during the period on appeal, 
the Veteran's FEV-1 has at worse been 65 percent of the 
predicted level and FEV-1/FVC has been 87 percent of the 
predicted level.  The Veteran reports daily use of 
inhalational anti-inflammatory medication, yet there is no 
record of systemic corticosteroids.  Furthermore, the 
evidence shows only a single instance of physician-required 
care, in October 2008.  The Board recognizes that during his 
2010 hearing he reported an additional instance of physician-
required care, however two instances over three years time 
does not meet the criteria for a 60 percent rating to be 
assigned under DC 6602.  Id.

The Veteran has asserted that his perennial asthma has become 
worse in the last two years.  The Board does not doubt the 
credibility of such observation, however the objective 
medical evidence, prepared by skilled professionals, is more 
probative in showing that the criteria for a higher 
evaluation have not been met.

Based on the foregoing, the Board concludes that the 
Veteran's perennial asthma has been 30 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for determination and assignment of an 
extraschedular rating is not warranted.


ORDER

A higher evaluation for perennial asthma, currently rated as 
30 percent disabling, is denied.



____________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


